United States Court of Appeals
                        For the First Circuit

No. 02-2138

              IN RE PHARMATRAK, INC. PRIVACY LITIGATION,

  NOAH BLUMOFE, on behalf of himself and all others similarly
 situated; ROB BARRING; JIM DARBY; KAREN GRASSMAN, on behalf of
herself and all others similarly situated; ROBIN MCCLARY; HARRIS
                    PERLMAN; MARCUS SCHROERS,

                       Plaintiffs, Appellants,

                                  v.

         PHARMATRAK, INC.; GLOCAL COMMUNICATIONS, LTD.,

                        Defendants, Appellees,

  PFIZER, INC.; PHARMACIA CORP.; SMITHKLINE BEECHAM PLC; GLAXO
WELLCOME PLC; DOES 1-100; AMERICAN HOME PRODUCTS CORP.; NOVARTIS
                             CORP.,

                             Defendants.


                             ERRATA SHEET

     The opinion of this Court, issued on May 9, 2003, is amended
as follows:

     p. 9, l. 10: Delete "at which point they promptly terminated
the service."

     p. 22, l. 9-12: Delete sentence beginning, "Further, when
plaintiffs . . . ."